Citation Nr: 1452353	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to June 1983, and from December 1987 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (RO) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board observes that, in the adjudication of the Veteran's case, the RO characterized the issue on appeal as entitlement to service connection for degenerative osteoarthritic changes of the cervical spine.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a cervical spine disorder.

The Board further notes that, in addition to the issue presently before the Board, the Veteran also perfected an appeal as to the issue of entitlement to service connection for sleep apnea.  However, in a February 2013 rating decision, the RO awarded service connection for such disability.  As such is a full grant of benefits sought on appeal, such issue is no longer properly before the Board.

In May 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived initial RO consideration of the evidence.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran's representative was unable to attend the May 2013 hearing; however, at such time, the Veteran indicated that he wished to proceed with the hearing with his presence.  Moreover, following the association of the aforementioned additional evidence and the transcript of the Board hearing with the record, the case was forwarded to the Veteran's representative so that he may offer additional written argument on the Veteran's behalf.  As such, in May 2014, the Veteran's representative submitted an Informal Hearing Presentation in support of the Veteran's claim.  Therefore, the Board finds no prejudice to the Veteran in proceeding with a review of his case.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the May 2013 Board hearing transcript and the May 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At his Board hearing and in documents of record, the Veteran contends that he injured his neck during service when he fell overboard in February 1992 and in a motor vehicle accident in July 1995.  He further testified that, since such in-service injuries, he consistently experienced neck pain and currently has a cervical spine disorder.  Based on the foregoing, the Veteran claims that service connection for such disorder should be warranted. 

In this regard, the Veteran was afforded a VA examination in January 2011 so as to determine the nature and etiology of his cervical spine disorder.  However, as will be discussed below, such examination is inadequate to decide the issue on appeal.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claim why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, an addendum opinion is necessary to decide the claim. 

At the January 2011 VA examination, the examiner diagnosed the Veteran with as degenerative osteoarthritic changes at C5-C6 bilateral and C6-C7 left with slight narrowing of the corresponding neural canal, and degenerative disc space disease, with retrolisthesis at C3-C4.  The examiner determined that the Veteran's cervical spine spondylosis and degenerative osteoarthritis was not caused by or a result of the Veteran's injuries and various neck pain complaints from service.  The examiner discussed the Veteran's motor vehicle accident in July 1995 and the examination records from the incident showing no range of motion issues.  The examiner also discussed subsequent service treatment records (STRs), including an annual examination in May 1996 that noted normal joints, a Report of Medical History from 1997 in which the Veteran reported that he was in good health, and STRs from May 1999 and July 1999 that showed no obvious deformities/ abnormalities in the neck.  Finally, the examiner noted that the Report of Medical Examination in September 1999 made no mention of any chronic cervical spine disorder.  The examiner also concluded that there was no medical evidence to show that the Veteran's cervical spine disorder manifested itself to a compensable degree within one year following discharge from service.

The Board finds that the VA examination opinion is inadequate for a number of reasons.  First, the opinion fails to discuss the impact, if any, of the February 1992 slip and fall injury had on the Veteran's current disability.  At the hearing, the Veteran specifically alleged that the February 1992 injury was the beginning of his neck symptomatology.  In this regard, STRs show that the Veteran began complaining of neck pain immediately after this incident.  Second, while the examiner discussed the Veteran's Report of Medical History in 1997 and the separation examination from September 1999, the examiner did not address the Veteran's statement on the September 1999 Report of Medical History in which he complained of neck pain stemming from the motor vehicle accident in July 1995.  Third, the examiner also failed to address the Veteran's post-service treatment for his cervical spine disorder.  For example, while the examiner concluded that the Veteran's disability did not manifest within one year from discharge, the examiner did not address the findings in a VA examination from February 2000 that found "apparent dorsal displacement of the anterior arch of C1 with the odontoid process not visualized with certainty."  The February 2000 examiner opined, "[c]linical correlation is suggested as any possible history of previous cervical spine trauma."  Finally, the examiner did not discuss all of the Veteran's lay statements concerning the onset of neck pain in relation to the two in-service injuries.  For example, in August 1998, the Veteran complained of neck pain and, in May 1999, the Veteran complained of left occipital pain, describing it as a "pulling"  associated with pain reproduced by neck rotation and flexion.  At the May 2013 hearing, the Veteran described a similar problem when turning his head to the left.  For the reasons stated above, the Board finds that the January 2011 VA examination opinion is inadequate and, as such, it is necessary to obtain an addendum opinion. 

In determining the need for an addendum opinion, the Board is cognizant that the Veteran submitted a May 2011 private opinion from Mabuhay Chiropractic Clinics in which his treating clinician stated that the Veteran had a recurrent cervical strain/sprain from an accident 20 years ago.  However, there is no indication that the clinician reviewed the Veteran's STRs pertaining to such accident and he did not provide a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board may not grant service connection based on such opinion.  

Finally, as the Veteran testified that he receives private treatment for his cervical spine disorder, he should be provided with an opportunity to submit or identify any additional, outstanding treatment records for consideration in his appeal.    



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an opportunity to submit or identify any additional, outstanding private treatment records referable to his cervical spine disorder.  After obtaining any necessary authorization forms from the Veteran, the AOJ should obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2011 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the STRs, the examiner is requested to provide an opinion as to whether it is as least at likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed cervical spine disorder is related to the Veteran's military service, to include his documented slip-and-fall accident in February 1992 and/or his motor vehicle accident in July 1995.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements regarding the incurrence of his cervical spine disorder and continuity of symptomatology, including his statements that he took over-the-counter pain medication to cope with the pain immediately following service.  The examiner must specifically address the Veteran's statement on the September 1999 Report of Medical History wherein he complained of neck pain stemming from the motor vehicle accident in July 1995 and the significance, if any, of the findings from February 2000 VA examination as noted above.  The examiner should also address the private medical opinion, dated May 2011, that relates the Veteran's current cervical spine disorder to service.  The rationale for any opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran's and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


